OFFICE      OF THE ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN




BOJL J. 3. Altied
County Auditor
m91or      county
sle City National mlldlng
Hahita falls, mxcs
war     Sir:




          Your requert for 0
oarefully oonaldered by thl
your request as followa:




                                         the alaim after
                                          a8 above number-


                                   he individual cormis-
                                 ng out warrants, eta.
                              ally bound to do but does do for
                              the public and the pub114 of-
                    urt i8 of the opinion that this also
        is not a legal liability of the county, and there-
        fore has asked me to submit the oounty olerkc8
        bill to you and ask that you give an opinion
        thereon."
          We hare a340 oarefully eramined the Olaim you
tanol0redin your lstter. The alalm is for postage lxpenae
Hon. J. 8. Allred,         page 2.


at the rate of 21.50 per month for the past 8 years for a
t0td   or w4.00.    The olalm Is not Itemized,  The rtats-
ment is ztade in the alalm that the postage was “used for
mailing warrants for oounty in R & B Fund, I: & J Fund and
Hospital Fund”.
             Opinion NO. O-1891 of this department passed upon
this   claim  based upon the faot situation    yreeented   in the
r4quest.     The raot situation    passed upon in opinion NO.
O-1891,    was a8 follows,   quoting from the letter    of request:
               “The OODrmiesloners~   Court of Baylor County
       has asked me, as their County Auditor,        to get a
       ruling from you relative       to payment or expenses
       or their oounty olerk over a period running
       baok as far as nine years for extra help and
       poe tageb     It Is my understanding   that this orri-
       oer’s tee8 are supposed       to oover any extra help
       he uses in hi8 offloe,       as ~411 as the expense
       for po8 tage.      Euring the time I have been county
       auditor in Enylor county, which la only part
       time work, slnoe the Oounty Is not large enough
       to require full time, the county has paid this
       offloer    4x-orfiofo    fn an amunt for county and
       district    clerk avaraging around $1400.00 per
       year, and It ~483~9that th4se expenses should
       have been taken oar4 of by the offioer        from theas
       payments,      &so,   in view or the faot that the or-
       fleer is expeoted to make an expense statement
       nonthly to the oourt, whlah he has done and In             .
       which he has not alatied       th4s4 expsnses, it is
       my belief    that hs is not entitled    to olalz them
       at this late date.
             “1 would like to have your opinion on this
       matter for the full period or any part of the
       nine    year   perlod.~

           Opinion NO. O-1891, held that the county via6 not
liable  ror the expenses olaimed.  W4 quote from the opinion
as r0110vv0:
               “The oounty has paid the county olsrk ex-
       officio    oompsnsatlon in the approximate sum of
       ~~1400.00 per year during the above mentioned nine
       year period.     The Conmlesioners~ Court Is debarred
       from allowing compensation for ex orricio      servloes
       to oounty orrlolals    when the conpensatlon and ex-
       cess fees which they are allowed to retain shall
       rsaoh the maximum provided by law.      .\a above stat-
       ed, oounty orrlolals    who are oompensated on a fee
       basis must pay their expenses out of feea earned
Eon. J. R. Allred,       Iage 3


         by their respective offices,  and t:?o oon?mIssIon-
         em* oourt Is without authority   to allow payzent
         of the sane by the oounty.
                “You are respeotfully   advised that It la
         the opinion   at this departzent that the above
         rentloned   expenses of the oounty clerk should
         have bean paid by him iron fees of office    and
         the oounty hes no authority to pap such expenses.”
            ?fe think Opinion no. O-1891 or this departzzent Is
oorreot under tte faots stated and we adbtrs    to that rUling. we
also oall. your attention   to the recent oa8e of Pierson vs. Gal-
veston Cc,Inty, 131 3. W, (2nd) Page 27, which supports our oon-
olu8ion reaahad In Opinion z&O-1891.
                In your request ror opinion Upon the o1al.m as now
pmzeented      you stat., among other things, as follows:

                W ..,.   the aountp olerk now OCE~S baak with
         another   olaim which he does not c1aiE is expenses
         or orrioe,    but that it is ror acoomodations    to the
         court  and the individual   oomiesioners,   ets.,  1n n.alc-
         Tng Out warrants,    etc., which he is not legally    bound
         to do but doer SO ior the oonveniencs     of the pub110
         and the pub110 orrioiais.~
            You are therefore   respectfully   advised It Is the opin-
Ion of this departmnt,     under the taats stated In your letter,
that Raylor County, Texas Is not legally     liable   for the claim
described  in your letter,   and that same should not be approved.

                                                     Very   truly     yours

                                                CTTCiSEY cE?XRAL OF “CTiiS

                                                       $$iy&zL+
                                                a9
                                                                    Phn. J. Fanning
                                                                          Asri stant
WJF:jm
End1 ,